UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7745



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD THOMAS ILLSLEY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-97-354, CA-99-643-3)


Submitted:   April 3, 2001                 Decided:   April 19, 2001


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Thomas Illsley, Appellant Pro Se. Sara Elizabeth Flannery,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Thomas Illsley seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.     See United States v. Illsley,

Nos. CR-97-354; CA-99-643-3 (E.D. Va. Nov. 16, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2